NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              FEB 05 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

 In re. DONALD CHARLES                        No. 12-17359
 SCHWARTZ,
                                              D.C. No. 5:09-cv-05831-EJD
           Debtor,
 _______________________________              MEMORANDUM*

 DAVID A. WASNEY, SR.,

              Plaintiff-Appellant,

      v.

 DONALD CHARLES SCHWARTZ,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                          Submitted November 21, 2014**
                             San Francisco, California




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS and CHRISTEN, Circuit Judges, and SEABRIGHT, *** District
Judge.

      David A. Wasney, Sr., appeals the district court’s order affirming the

bankruptcy court’s dismissal of his 11 U.S.C. § 523(c) adversary complaint against

Donald Schwartz as untimely under Federal Rule of Bankruptcy Procedure

4007(c). We have jurisdiction pursuant to 28 U.S.C. § 158(d)(1), and we affirm.

      Wasney concedes that his adversary complaint was filed one day after the

bar date. He sought equitable tolling or other equitable relief. The bankruptcy

court, however, lacked equitable power to grant Wasney relief from the untimely

filing. See Anwar v. Johnson, 720 F.3d 1183, 1187 (9th Cir. 2013). “[W]e have

repeatedly held that [Rule 4007(c)’s deadline] . . . is ‘strict’ and, without

qualification, ‘cannot be extended unless a motion is made before the 60-day limit

expires.’” Id. (quoting In re Kennerley, 995 F.2d 145, 146 (9th Cir. 1993)) (other

citations omitted).

      Even if applicable, Wasney has not demonstrated “unique and exceptional

circumstances” that might warrant relief from Rule 4007(c)’s strict time limit. Id.

at 1187–88 & n.6. Wasney’s counsel’s declaration does not establish that an

emergency situation prevented the filing, or that a court explicitly misled him. See

      ***
          The Honorable J. Michael Seabright, United States District Judge for the
District of Hawaii, sitting by designation.

                                           2
In re Kennerley, 995 F.2d at 148 (“[T]he unique circumstances exception would

appear to be limited to situations where a court explictly misleads a party.”).

AFFIRMED.




                                          3